Case 16-30316-KLP       Doc 53      Filed 04/29/20 Entered 04/29/20 11:55:28      Desc Main
                                    Document     Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                      )
                                               )
   WENDELL EUGENE REVELS                       )      Case No. 16-30316-KLP
   ANGELA DOLORES REVELS                       )      Chapter 13
                                               )
                          Debtors              )

                  MOTION TO WAIVE REQUIREMENTS OF 11 U.S.C. § 1328

            COMES NOW, the Debtor, Angela Dolores Revels, by counsel, and as and for the

   Motion to Waive the Requirements of 11 U.S.C. § 1328 and for Entry of an Order of Discharge,

   states as follows:

            1.    The Debtors filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   January 27, 2016.

            2.    All payments under the confirmed Chapter 13 Plan have been made to the

   Trustee.

            3.    The Debtor, Wendell Eugene Revels, died on or about November 30, 2019, and is

   unable to complete a class on personal financial management, or execute a certification in

   accordance with 11 U.S.C. § 1328.

            WHEREFORE, Debtor, Angela Dolores Revels, by counsel, respectfully requests that the

   Court enter an Order waiving, as it pertains to Wendell Eugene Revels, the requirement to

   complete the post-petition financial management course required by 11 U.S.C. § 1328(g), from



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   P.O. Box 508
   Richmond, VA 23218
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 16-30316-KLP        Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28            Desc Main
                                  Document     Page 2 of 9



   having to file the Certification of Compliance required by 11 U.S.C. § 1328, and for such other

   relief as the Court may deem appropriate.


                                                       ANGELA DOLORES REVELS


                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   P.O. Box 508
   Richmond, VA 23218
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                   CERTIFICATE OF SERVICE

           I hereby certify that on April 27, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof, and a copy was mailed to the parties on

   the list attached hereto.


                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               2
Case 16-30316-KLP        Doc 53     Filed 04/29/20 Entered 04/29/20 11:55:28           Desc Main
                                    Document     Page 3 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   WENDELL EUGENE REVELS                         )       Case No. 16-30316-KLP
   ANGELA DOLORES REVELS                         )       Chapter 13
                                                 )
                          Debtors                )

                                        NOTICE OF MOTION

          The above the Debtor, Angela Dolores Revels, has filed a Motion to Waive the
   Requirements of 11 U.S.C. § 1328 in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then within seven (7) days from the date of this
   Notice, you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing to be scheduled by the Court. You will receive a separate notice
                   of hearing. If no timely response has been filed opposing the relief requested, the
                   court may grant the relief without holding a hearing.


                                                3
Case 16-30316-KLP        Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28            Desc Main
                                  Document     Page 4 of 9



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: April 27, 2020                               ANGELA DOLORES REVELS


                                                       By: /s/ James E. Kane
                                                                      Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor



                                   CERTIFICATE OF SERVICE

           I hereby certify that on April 27, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and a copy was mailed to the parties on

   the list attached hereto.




                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               4
    Case 16-30316-KLP   Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28   Desc Main
                                 Document     Page 5 of 9


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         AMCA
                         P.O. Box 1235
                         Elmsford, NY 10523


                         American Medical Collection Ag
                         4 Westchester Plaza
                         Elmsford, NY 10523


                         Amerifinancial Solutions
                         PO Box 602570
                         Charlotte, NC 28260


                         Bon Secours
                         P.O. Box 28538
                         Henrico, VA 23228


                         Capital One
                         15000 Capital One Drive
                         Henrico, VA 23238


                         Capital One
                         P.O. Box 85520
                         Richmond, VA 23285


                         Central Credit Services
                         PO Box 1898
                         Saint Charles, MO 63302


                         Chase Receivables
                         P.O. Box 4115
                         Dept 1011
                         Concord, CA 94524


                         Chesterfield Fire & EMS
                         PO Box 1658
                         Chesterfield, VA 23832


                         Chippenham Hospital
                         PO Box 13620
                         Richmond, VA 23225


                         Comonwealth of VA
                         12304 Washington Highway
                         Ashland, VA 23005
Case 16-30316-KLP   Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28   Desc Main
                             Document     Page 6 of 9



                     Focused Recovery
                     9701 Metropolitan Ct., Ste. No
                     Richmond, VA 23236


                     Focused Recovery
                     9701 Metropolitan Ct.
                     Richmond, VA 23236


                     Focused Recovery
                     PO Box 63355
                     Charlotte, NC 28263


                     Focused Recovery Solutions
                     9701 Metropolitan Ct.
                     Richmond, VA 23236


                     Ford Motor Credit Company
                     PO Box 542000
                     Omaha, NE 68154


                     Ford Motor Credit Company
                     PO Box 54200
                     Tampa, NE 68754


                     Gilliam & Evans, PLC
                     PO Box 845
                     Chesterfield, VA 23832


                     Hanover County Dept of Soc Svs
                     12304 Washington Highway
                     Ashland, VA 23005


                     Hanover Family Physicians
                     9376 Atlee Station Road
                     Mechanicsville, VA 23116-2602


                     Horizon Financial Management
                     9980 Georgia Street
                     Crown Point, IN 46307


                     IC Systems Collections
                     PO Box 64378
                     Saint Paul, MN 55164
Case 16-30316-KLP   Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28   Desc Main
                             Document     Page 7 of 9



                     Loan Care Servicing Center
                     3637 Sentara Way
                     Virginia Beach, VA 23452


                     Mariner Finance LLC
                     13102 Midlothian Tnpk.
                     Midlothian, VA 23113


                     MCV Physicians
                     P.O. Box 91747
                     Richmond, VA 23291


                     Midland Credit Managbement Inc
                     P.O. Box 60578
                     Los Angeles, CA 90060-0578


                     Midland Credit Management
                     PO Box 60578
                     Los Angeles, CA 90060


                     MiraMed Revenue Group
                     991 Oak Creek Drive
                     Lombard, IL 60148


                     Montegromery Ward
                     3650 Mikwaukee Street
                     Madison, WI 53714


                     NIPAS, Inc.
                     P.O. Box 99400
                     Louisville, KY 40269


                     Ortho Virginia
                     7821 Ironbridge Road
                     Richmond, VA 23237


                     Prestige Financial Service
                     1420 S. 500 West
                     Salt Lake City, UT 84115


                     Publishers Clearinghouse
                     PO Box 4002936
                     Des Moines, IA 50340
Case 16-30316-KLP   Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28   Desc Main
                             Document     Page 8 of 9



                     Radiology Assoc. of Richmond
                     PO Box 79923
                     Baltimore, MD 21279


                     Receivable Management Systems
                     7206 Hull Street Road
                     Ste 211
                     Richmond, VA 23235


                     Richard A. Cordle, Treasurer
                     Chesterfield County
                     P.O. Box 70
                     Chesterfield, VA 23832


                     St. Francis Medical Center
                     PO Box 843356
                     Boston, MA 02284-3356


                     St. Franics Family Med.
                     7007 Harbour View Blvd.
                     Suffolk, VA 23435-2719


                     Synchrony Bank
                     PO Box 960061
                     Orlando, FL 32896


                     Synchrony Bank
                     PO Box 965005
                     Orlando, FL 32896


                     Synchrony Bank
                     PO Box 965036
                     Orlando, FL 32896


                     Synchrony Bank
                     PO Box 965024
                     Orlando, FL 32896


                     Target
                     P.O. Box 660170
                     Dallas, TX 75266


                     TD Bank USA/Target
                     3701 Wayzata Blvd.
                     Minneapolis, MN 55416
Case 16-30316-KLP   Doc 53   Filed 04/29/20 Entered 04/29/20 11:55:28   Desc Main
                             Document     Page 9 of 9



                     The Swiss Colony
                     1112 7th Ave.
                     Monroe, WI 53566


                     Union Bank & Trust
                     PO Box 940
                     Ruther Glen, VA 22546


                     United Consumers
                     PO Box 4466
                     Woodbridge, VA 22194


                     VCI
                     7202 Glen Forest Drive
                     Suite 200
                     Richmond, VA 23226


                     Verizon Virginia
                     500 Technology Drive
                     Suite 300
                     Weldon Springs, MO 63304


                     Virginia Family Phys, P.C
                     2367 Colony Crossing Place
                     Midlothian, VA 23112-4280


                     Weebank/Freshstart
                     6250 Ridgewood ROA
                     Saint Cloud, MN 56303
